Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim teaches “a model acceleration calculator to calculate model acceleration that is a predicted value of motor acceleration”. However, if the model acceleration calculator is 
Claim 12 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim teaches “calculating model acceleration that is a predicted value of motor acceleration”. However, it is unclear on how the predicted value relates to the calculated model acceleration. Hence, it is unclear to the examiner that a predicted value of motor acceleration is the calculated model acceleration. The examiner interprets that the calculated model acceleration is equivalent to the predicted value of motor acceleration.
Dependent claims 2-11 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
An abnormality diagnosis apparatus comprising: a model acceleration calculator to calculate model acceleration that is a predicted value of motor acceleration (the step of “calculate model acceleration that is a predicted value of motor acceleration” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); a motor acceleration calculator to calculate the motor acceleration from one of position information and speed information on a motor (the step of “calculate the motor acceleration from one of position information and speed information on a motor” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); an abnormality determiner to diagnose whether a power transmission mechanism is abnormal on a basis of a result of comparison between the motor acceleration and the model acceleration (the step of  “diagnose whether a power transmission mechanism is abnormal on a basis of a result of comparison between the motor acceleration and the model acceleration” is merely a mathematical concept, therefore, it is considered to be an abstract idea).
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Similar limitations comprise the abstract ideas of Claim 12.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprise the following additional element.
In Claim 1, the preamble “An abnormality diagnosis apparatus” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
Similar limitation that is recited in Claim 12 is also generically recited and represent extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Maekawa JP 2010271185” in view of “Toshihiro JP 2013190289”. 
As to claim 1, Maekawa teaches “An abnormality diagnosis apparatus [0008] 
comprising: a model acceleration calculator to calculate model acceleration ([0085] teaches “the model speed calculation unit 10 can calculate the model speed”) that is a predicted value of motor acceleration ([0084] teaches “the disturbance component calculation unit 3 … the disturbance component may be calculated based on the difference between the model acceleration corresponding to the ideal motor acceleration”; i.e. models are composed of combinations of ideal devices, and simulators or models can simulate the performance of ideal devices. Thus, “the ideal motor acceleration” is interpreted as “predicted value of motor acceleration”); a motor acceleration calculator ([0008] teaches “a disturbance component calculation unit that calculates …  a motor acceleration, and a motor speed”); and an abnormality determiner to diagnose whether a power transmission mechanism is abnormal on a basis of a result of comparison between the motor acceleration and the model acceleration ([0002] teaches “it is sometimes performed to detect the vibration of the rotating machine caused by the abnormality and to determine the occurrence of an abnormality of the rotating machine based on the detected result”; [0050] teaches “it is possible to determine whether or not the rotational speed synchronous vibration has increased from data that can be acquired by normally operating the motor 2, and thus it is possible to constantly monitor the occurrence of an abnormality in the rotary machine”; [0084] teaches “the disturbance component may be calculated based on the difference between the model acceleration corresponding to the ideal motor acceleration and the motor acceleration”; [0003] teaches “a mechanical system including a rotary machine such as a motor”; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method).”
	Maekawa does not explicitly teach “calculate the motor acceleration from one of position information and speed information on a motor”.
	 Toshihiro teaches “calculate the motor acceleration from one of position information and speed information on a motor ([0009] teaches “the acceleration calculation unit obtains the speed calculation value of the electric motor from the rotation position”; [0008] teaches “The speed calculation unit may include an acceleration calculation unit that determines an acceleration of an electric motor, and the position extraction unit may change a detection interval of the rotational position based on an acceleration obtained by the acceleration calculation unit”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa in view of Toshihiro so that the abnormality diagnosis apparatus will determine differences between the speed calculation value of a motor obtained based on a rotation position with an acceleration calculation value calculated by a model. By combining the teachings of Maekawa with Toshihiro, the abnormality diagnosis apparatus will accurately detect abnormality and deterioration of the machine parts being monitored. 

As to claim 2, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “the model acceleration calculator includes a control system simulator to calculate the model acceleration ([0098] teaches ”the model speed calculation unit 10 includes subtractors 61 and 63, proportional controllers 62 and 64, and integration controllers 65 and 66”; [0085] teaches “a model speed calculation unit 10 is provided in the rotation system …  the model speed calculation unit 10 can calculate the model speed”; “control system” [0030]) in accordance with a position command sent to a control system ([0015] teaches “the position command sp is input to the position/speed control unit 1”; [0087] teaches “the position command sp is input to the model speed calculation unit 10, the model speed mv is calculated based on the position command sp and sent to the disturbance component calculation unit 13”; [0098] “the model speed calculation unit 10 includes … controllers 62 and 64 … controllers 65 and 66”; [0012] teaches “a rotational system in which abnormality is monitored by the abnormality monitoring device 11 is provided with a position and speed control unit 1 and a motor 2”; i.e. a motor is connected to a shaft which rotates with the motor).”

As to claim 3, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 2. Maekawa teaches “the control system simulator includes a control target simulator that is a model of a control target ([0096] teaches “the model speed calculation unit 10 may be provided in the abnormality monitoring device 51“; [0085] teaches “in addition to the position and speed control unit 1 and the motor 2, a model speed calculation unit 10 is provided in the rotation system in which the abnormality monitoring is performed by the abnormality monitoring device 11. Here, the model speed calculation unit 10 can calculate the model speed”; [0100] teaches “the control device which controls the speed of the rotation system”; [0030] teaches “it is possible to extract the vibration excited by the abnormality … when an abnormality occurs in a rotating system such as a motor”).”
Maekawa does not explicitly teaches “a model of a control target viewed from 
each shaft”.
Toshihiro teaches “a model of a control target viewed from each shaft ([0033] 
teaches “In the acceleration calculation unit 7 A, a physical model of the electric motor M which can calculate an acceleration of the electric motor M”; Figure 5; [0002]  teaches “detecting a rotational position of a rotor (drive shaft) with a pulse or the like, and a rotational speed of the electric motor is obtained based on a rotational position of a rotor”; [0013] teaches “As shown in FIG. 1, the rotational speed control device includes a speed control unit 1 for controlling a rotational speed of an electric motor (motor) M”; i.e. a motor shaft is fixed within a rotor and rotates with it.)”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa in view of Toshihiro so that the model will efficiently portrays motor acceleration based on position command with high accuracy.

As to claim 7, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “a high-pass filter to pass a signal component with a frequency higher than a preset frequency among signal components of the motor acceleration, and when a signal component that passes through the high-pass filter is detected, the abnormality determiner diagnoses whether the power transmission mechanism is abnormal in accordance with the detected signal component ([0003] teaches “speed and acceleration of the vibration generated in a rotation system such as a motor are measured together with the rotation speed of the rotation system, and the acceleration signal of the measured vibration is passed through a high-pass filter, so that only the high-frequency region component is extracted … a determination of an abnormal portion or a cause of abnormality is made on the basis of the frequency analysis ”; “a rotary machine in a mechanical system” [003]; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method).”

As to claim 8, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “the abnormality determiner includes a frequency analyzer to perform frequency analysis on vibration in the power transmission mechanism, and the abnormality determiner diagnoses whether the power transmission mechanism is abnormal on a basis of transition of a peak frequency obtained by the frequency analyzer ([0003] teaches “determining an abnormal portion or a cause of abnormality by detecting a vibration of a rotary machine in a mechanical system including a rotary machine such as a motor … the high-frequency region component is extracted … a determination of an abnormal portion or a cause of abnormality is made on the basis of the frequency analysis”; “a rotary machine in a mechanical system” [003]; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method).”

As to claim 9, the combination of Maekawa and Toshihiro teaches the claim 
[0085] teaches “the model speed calculation unit 10 can calculate the model speed”; generate a model acceleration ma [0099]), and the abnormality determiner diagnose whether the power transmission mechanism is abnormal on a basis of a result of comparison between the non-dimensional symptom parameter and a predetermined threshold ([0002] teaches “it is sometimes performed to detect the vibration of the rotating machine caused by the abnormality and to determine the occurrence of an abnormality of the rotating machine based on the detected result”; [0050] teaches “it is possible to determine whether or not the rotational speed synchronous vibration has increased from data that can be acquired by normally operating the motor 2, and thus it is possible to constantly monitor the occurrence of an abnormality in the rotary machine”; [0084] teaches “the disturbance component may be calculated based on the difference between the model acceleration corresponding to the ideal motor acceleration and the motor acceleration; the threshold value [0013]”; [0003] teaches “a mechanical system including a rotary machine such as a motor”; “a rotary machine in a mechanical system” [003]; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method).”

As to claim 10, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “a threshold changer to change a threshold in the abnormality determiner, the threshold being used for determining whether the abnormality threshold value [0013]; [0029] teaches “in the rotational speed synchronous vibration increase determination unit 8, the effective value of the frequency component times the rotational speed of the motor 2 is compared with the threshold value, and when … equal to or larger than the threshold value, it is determined that the rotational speed synchronous vibration has increased”; [0002] teaches “When an abnormality occurs in a rotary machine used in an industrial robot … there is a case where vibration synchronized with the rotation is generated or increased”; [0015] teaches “When the position command sp is input to the position/speed control unit 1, a motor current command si corresponding to the position command sp is generated and sent to the motor 2).”

As to claim 12, Maekawa teaches “An abnormality diagnosis method [0033] 
comprising: calculating model acceleration ([0085] teaches “the model speed calculation unit 10 can calculate the model speed”) that is a predicted value of motor acceleration ([0084] teaches “calculated based on the difference between the model acceleration corresponding to the ideal motor acceleration and the motor acceleration”); calculating the motor acceleration  ([0008] teaches “calculation unit that calculates … a motor acceleration, and a motor speed”); and diagnosing whether a power transmission mechanism is abnormal on a basis of a result of comparison between the motor acceleration and the model acceleration ([0002] teaches “it is sometimes performed to detect the vibration of the rotating machine caused by the abnormality and to determine the occurrence of an abnormality of the rotating machine based on the detected result”; [0050] teaches “it is possible to determine whether or not the rotational speed synchronous vibration has increased from data that can be acquired by normally operating the motor 2, and thus it is possible to constantly monitor the occurrence of an abnormality in the rotary machine”; [0084] teaches “the disturbance component may be calculated based on the difference between the model acceleration corresponding to the ideal motor acceleration and the motor acceleration”; [0003] teaches “a mechanical system including a rotary machine such as a motor”; “a rotary machine in a mechanical system” [003]; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method).”
	Maekawa does not explicitly teach “calculating the motor acceleration from one of position information and speed information on a motor”.
	 Toshihiro teaches “calculating the motor acceleration from one of position information and speed information on a motor ([0009] teaches “the acceleration calculation unit obtains the speed calculation value of the electric motor from the rotation position”; [0008] teaches “The speed calculation unit may include an acceleration calculation unit that determines an acceleration of an electric motor, and the position extraction unit may change a detection interval of the rotational position based on an acceleration obtained by the acceleration calculation unit”).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Maekawa in view of Toshihiro so that the abnormality diagnosis apparatus will determine differences between the speed calculation value of a motor obtained based on a rotation position with an acceleration calculation values .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Maekawa JP 2010271185” and “Toshihiro JP 2013190289” further in view of “Hareland US 20140196949”.
As to claim 4, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 3. 
	The combination of Maekawa and Toshihiro does not explicitly teach “a model corrector to calculate a friction parameter detection value of the motor as a friction parameter; identified value by performing an identification process, wherein the control target simulator modifies an estimated friction associated with an each shaft direction in which the motor is driven in accordance with the friction parameter identified value calculated by the model corrector”.
	Hareland teaches “a model to calculate a friction parameter detection value of the motor as a friction parameter ([0017] teaches “a three dimensional friction model to calculate friction forces and coefficients”; [0079] teaches “rotational friction coefficients may be used to identify a drilling problem. The friction coefficients may additionally help identification of drilling problems”; [0041] teaches “The auto-driller system may be used in both rotating and sliding drilling mode with a mud driven motor or with a rotary steerable system”); wherein the control target simulator modifies an estimated friction (Abstract teaches “a friction coefficient and a dead-zone threshold value, are dynamically changed based on the mode of operation, the operation speed”; [0005] teaches “it is a known fact that a friction torque gradually becomes saturated as the drive speed becomes higher. To perform high-accuracy approximation at various speeds in a wider range, approximation models such as an arc tangent or a linear sum of exponential functions have been suggested. With those models, it is also necessary to identify parameters in real time associated”; calculated by the model [0017]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maekawa and Toshihiro in view of Hareland so that the model will calculates and corrects a friction parameter which can be compared with a parameter calculated by a motor that is driven in accordance with the friction parameter. Hence, the device can efficiently determines whether a change in friction affects abnormality of a mechanism and accurately detects machine parts’ irregularity. 

As to claim 6, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “the model acceleration calculator (“a model speed calculation unit” [0085]) calculates model acceleration ([0085] teaches “the model speed calculation unit 10 can calculate the model speed”) of the power transmission mechanism by performing a calculation process ([0003] teaches “a mechanical system including a rotary machine such as a motor”; [0085] teaches “a model speed calculation unit 10 is provided in the rotation system”; “a rotary machine in a mechanical system” [003]; “mechanical system” [0030]; i.e. an industrial robot or a packaging machine utilizes electric motor which convert electrical energy into mechanical energy to drive various types of mechanism or production machinery as a power transmission method); a storage to store operation information on the motor when an operation is normal; store the calculated parameter [0006] teaches “there is a need for a memory for storing data sampled”; i.e. the diagnostic device has a storing capacity and thus can store information including calculated value).”
	The combination of Maekawa and Toshihiro does not explicitly teach “a model corrector to calculate the operation information as an initial friction parameter identified value by performing an identification process, power transmission mechanism, in accordance with the initial friction parameter identified value calculated by the model corrector”.
	Hareland teaches “a model to calculate the operation information as an friction value ([0017] teaches ”a three dimensional friction model to calculate friction forces and coefficients”; [0079] teaches “rotational friction coefficients may be used to identify a drilling problem. The friction coefficients may additionally help identification of drilling problems”; [0041] teaches “The auto-driller system may be used in both rotating and sliding drilling mode with a mud driven motor or with a rotary steerable system”), in accordance with the friction value calculated by the model corrector [0017]).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Maekawa and Toshihiro in view of Hareland so that the model will accurately calculates acceleration of the mechanism based on stored operation information.  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
“Maekawa JP 2010271185”, “Toshihiro JP 2013190289” and “Hareland US 20140196949” in view of “Ooga US 20120022690” and further in view of "Tsai US 20070244599".
As to claim 5, the combination of Maekawa, Toshihiro and Hareland teaches the 
[0007] teaches “a physical model of an electric motor capable of calculating an acceleration of an electric motor”.”
	Hareland teaches “the friction parameter value calculated by the model corrector 
([0017] teaches ”a three dimensional friction model to calculate friction forces and coefficients”; [0079] teaches “rotational friction coefficients may be used to identify a drilling problem. The friction coefficients may additionally help identification of drilling problems”; [0041] teaches “The autodriller system may be used in both rotating and sliding drilling mode with a mud driven motor or with a rotary steerable system”).”
The combination of Maekawa, Toshihiro and Hareland does not explicitly teach
“comprises a displacement corrector to calculate a speed command value and an acceleration command value as a position parameter value in accordance with the position command, and the control target simulator modifies the position parameter value in accordance with the friction parameter identified value calculated by the model corrector”.
Ooga teaches “a displacement corrector ([0016] teaches “The drive shaft 
angle detecting unit 102 detects the displacement of the position of the drive shaft”; [0034] teaches “The compliance correction amount calculating unit 111 …  calculates a position correction amount”; [0014] teaches “The robot control apparatus include … compliance correction amount calculating unit configured to calculate a compliance correction amount … using the compliance model”; i.e. The robot control apparatus includes the drive shaft angle detecting unit and  the compliance correction amount calculating unit and thus the apparatus can correct displacement if the elements can do it)” to calculate a command value as a position parameter value ([0046] teaches “in step S104, the torque command value calculating unit 115 calculates a torque command value”, Figure 1; [0014] teaches “a position error calculating unit configured to calculate a position error between the tip-end position and a position command value of the tip-end position … a drive shaft speed calculating unit configured to calculate a speed of the drive shaft from the angle of the drive shaft”) in accordance with the position command (Figure 1, #112).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maekawa, Toshihiro and Hareland in view of Ooga so that the model will efficiently obtains positional parameter by calculating friction and acceleration values. 
Maekawa, Toshihiro, Hareland and Ooga does not explicitly teach “the control target 
simulator modifies the position parameter value”.
Tsai teaches “the control target simulator modifies the position parameter value 
(Claim 7 teaches “simulator for monitoring includes means for modifying said
control system parameters”; [0013] teaches “The robot program … is executed by the robot system for which certain parameters, usually encoder positional data and motor current data”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Maekawa, Toshihiro, Hareland and Ooga in view of Tsai to modify position values based on friction values which was calculated by the model so that the diagnosis apparatus can accurately detect abnormality of the machine parts.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over 

As to claim 11, the combination of Maekawa and Toshihiro teaches the claim 
invention as applied in Claim 1. Maekawa teaches “a threshold in the abnormality determiner, the threshold being used for determining whether the abnormality occurs ([0029] teaches “in the rotational speed synchronous vibration increase determination unit 8, the effective value of the frequency component times the rotational speed of the motor 2 is compared with the threshold value, and when the effective value of the frequency component times the rotational speed of the motor 2 becomes equal to or larger than the threshold value, it is determined that the rotational speed synchronous vibration has increased”; [0003] teaches “determining an abnormal portion or a cause of abnormality by detecting a vibration of a rotary machine in a mechanical system including a rotary machine such as a motor”; [0031] teaches “it is possible to determine whether or not the rotational speed synchronous vibration has increased from data that can be acquired by normally operating the motor 2, and thus it is possible to constantly monitor the occurrence of an abnormality in the rotary machine”).”
The combination of Maekawa and Toshihiro does not explicitly teach “a threshold 
changer to change a threshold in the abnormality determiner, wherein the threshold is specified by a program generated by a program generator”.
Sahara teaches “a threshold changer to change a threshold in the abnormality 
determiner (“a threshold value selector” [0309]; Figure 24, #309; [0106] teaches “detects an abnormality of wheels based on a frequency at which a level of vibrations that are generated in synchronization with rotation of the wheels exceeds a threshold value; and performs an abnormality diagnosis based on the abnormality detection results; Figure 26).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify of Maekawa and Toshihiro in view of Sahara so that the diagnosis apparatus will generate threshold values which can be used to accurately determine the abnormality of the machine part by adjusting the values.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004103031 teaches “a highly reliable servo control system in which a 
parameter abnormality alarm is generated when a detector which is actually connected with a detector type specified by a parameter is different, and a cause search at the time of occurrence of a defect is easily performed“.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863